DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
Claims 16-20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doerflinger [US 20190180871].
As to claim 1. Doerflinger discloses A method comprising: 
detecting, by a mobile device, [fig. 1, 0019] patient computing device 104, a communication from a user, the neurological program 110, on the device [fig. 1], determines if patient responds to requests by communicating with the program 110 [0034, 0035]; 
determining, by the mobile device, present attributes associated with the mobile device, [0041]; 
determining, by the mobile device and as a function of the communication and the present attributes, a likelihood that a relapse or a recovery event associated with the user is to occur, [0044, 0045] the program generates a score based on the patients communication recorded; wherein [0046] episode score is calculated to determine if the patient is having an episode, [0049] based on the instantly supplied data; and 
in response to determining that a relapse or recovery event is to occur, transmitting a content communication responsive to the relapse or recovery event to the user, [0050] based on the result of a comparison of the episode score to a predetermined threshold, the program alerts the patient.

As to claim 2. Doerflinger discloses The method of claim 1, wherein the communication is one of a text or image message, a voice communication, and a video communication, [0035, 0043] supplied data can be audio, textual, and [0041] visual.

As to claim 3. Doerflinger discloses The method of claim 1, wherein the content communication is one of a text message, a voice communication, and a video communication, [0035].

As to claim 4. Doerflinger discloses The method of claim 1, wherein the present attributes comprises at least one of location data, [0039] global positioning system data, and a time and date associated with the communication from the user, [0041].

As to claim 5. Doerflinger discloses The method of claim 1, wherein the content communication is transmitted to the user independent of a network communication, [0034] alerts provided to the user as vibration or sounds by the program 110; which does not require any network as the program is on the device itself.

As to claim 6. Doerflinger discloses The method of claim 1, wherein the content communication is transmitted to the user independent of a backend server, [0034] alerts provided to the user as vibration or sounds by the program 110; which does not require any network or server as the program is on the device itself.

As to claim 7. Doerflinger discloses The method of claim 1, wherein determining the likelihood that a relapse or a recovery event is to occur comprises evaluating the communication using natural language processing techniques, [0022] the program 110 implements a natural language processing to generate the scores.

As to claim 8. Doerflinger discloses A mobile device, comprising: 
one or more processors, [0019, fig. 5] processor 504; and 
a memory, [0019, fig. 5] memory 506, storing program code, which, when executed by the one or more processors, [0022, 0072], causes the mobile device to: 
perform the steps as claimed in claim 1 which are rejected using the same prior arts and reasoning as to that of claim 1.

As to claims 9-14 are rejected using the same prior arts and reasoning as to that of claims 2-7, respectively.

As to claim 15. Doerflinger discloses One or more machine-readable storage media, which, when executed on a mobile device, [0022, 0072], causes the mobile device to:
perform the steps as claimed in claim 1 which are rejected using the same prior arts and reasoning as to that of claim 1.

As to claims 16-18, 20 are rejected using the same prior arts and reasoning as to that of claims 2-4, 7, respectively.

As to claims 19 is rejected using the same prior arts and reasoning as to that of claims 5, or 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688